DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Arguments/Remarks, filed 01/17/2021 has been accepted and entered. Claims 1 has been amended and claim 6 has been cancelled. Claims 1-9 is pending.

Response to Arguments
Applicant’s arguments see pg. 5-7, filed 01/17/2021, with respect to the rejection(s) of claims 1, 2, 5, 6, 9, and 10 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application Publication No. 2009/0141376 A1  “Smith” and further in view of U.S. Patent Application Publication No. 2017/0315115 A1 “Prins” , claims 3 and 4 rejected under 35 U.S.C. §103 as being unpatentable over Smith,    Prins,    and    further in    view of    U.S.    Patent Application    Publication    No. 2009/0230322 A1 “Russell’’,  and claims 7-8 are rejected under 35 U.S.C. §103 as being unpatentable over 

Allowable Subject Matter
Claim 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or reasonably suggest, A method of forming an enhanced super-resolution image, comprising a biolayer on the metal layer and the biological specimen being in contact with the biolayer and being attached to the metal layer through the biolayer, and a shortest distance between the spontaneous blinking elements and the metal layer is greater than or equal to about 10 nm.
The closest art of record teaches the following:
With regards to claim 1, Miller et al. (US 2013/0078740) discloses a method of making a microfluidic device [0012], comprising:
preparing a substrate comprising a glass substrate 12, a metal layer 13 on the glass substrate [0042][0043][0044][0046][0047];
placing a biological specimen on the substrate ([0015][0029][0052]; DNA hairpin probe or nucleic acid probe), the biological specimen being attached to ([0053][0070]) , wherein the biological specimen is labeled by a plurality of spontaneous blinking elements therein ([0058]; Nanocrystal particles or semiconductor nanocrystals), and a shortest distance between the spontaneous blinking elements and the metal layer is greater than or equal to about 10 nm ([0040]; the fluorophore is displaced by on the order of 5-10 nm).
Miller et al. does not disclose a biolayer on the metal layer, the biological specimen being in contact with the biolayer and being attached to the metal layer through the biolayer, and a shortest distance between the spontaneous blinking elements and the metal layer is greater than or equal to about 10 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884